Citation Nr: 1456001	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-05 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.

He appealed to the Board of Veterans' Appeals (Board/BVA) originally from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied a rating higher than 10 percent for his service-connected hearing loss disability.

In support of his claim, the Veteran had a hearing at the RO in June 2010 before an Acting Veterans Law Judge (AVLJ) of the Board, commonly referred to as a Travel Board hearing.  In August 2010, the Board remanded the claim for an increased rating for the hearing loss for further development and consideration.  The Appeals Management Center (AMC) subsequently issued a February 2011 rating decision, on remand, granting a higher 50 percent rating for the hearing loss retroactively effective from September 14, 2010.  In an later May 2011 decision, the Board denied a schedular rating for the hearing loss exceeding 10 percent prior to September 14, 2010, and a schedular rating higher than 50 percent for this disability from that date onwards.  However, the Board also remanded this claim for extra-schedular consideration by the Director of Compensation and Pension (C&P) Service.  The Board also determined there was a derivative claim of entitlement to a TDIU, when considering the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), and therefore also remanded this additional claim as well for necessary development.

In September 2011 the Board again remanded this TDIU claim.  In July 2012 the Board again remanded both this TDIU claim as well as the extra-schedular hearing loss claim for still further development.  In May 2013, the Board denied both of the claims.  The Veteran appealed the portion of that decision denying a TDIU to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In June 2014, pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court vacated the portion of the Board's May 2013 decision denying a TDIU and remanded this claim back to the Board for additional development, specifically, to obtain an adequate VA C&P examination.

Notably, since, the AVLJ who presided over the June 2010 hearing retired.  The Veteran therefore was notified of his right to have another hearing before a VLJ who would ultimately decide this appeal.  However, in his November 2014 response, the Veteran indicated he does not want another Board hearing.

A portion of the Veteran's records are in the Virtual VA system and Veterans Benefits Management System (VBMS).  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Therefore, all future consideration of this appellant's claim should take into consideration the existence of this electronic record. 

Primarily owing to the JMR, the Board is again remanding this TDIU claim to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The June 2014 JMR indicated the Board had relied on an inadequate VA examination when previously denying this TDIU claim in May 2013.  Specifically, in the report of the January 2013 VA examination preceding that decision, the examiner had provided only data and conclusions - the fact of the Veteran's treatment of his diabetes with insulin, and a statement finding no functional impairment of physical and sedentary employment.  The examiner did not provide a complete rationale supporting this finding.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (requiring VA examiners to provide a "reasoned medical explanation" connecting data and conclusions).  The JMR therefore instructed the Board to conduct additional development of this claim by obtaining an adequate VA examination and opinion on employability.

Notably, the Veteran underwent a series of examinations for his service-connected disabilities in April and May 2013, which were not associated with the record at the time of the prior Board decision.  The examination addressing his diabetes mellitus includes a statement that the diabetes and its complications do not affect or impact his ability to work, but similar to the January 2013 examination already determined to be inadequate this statement is not accompanied by a rationale or explanation supporting the conclusion reached.  Therefore, even considering the reports of these other VA compensation examinations, still further medical comment is needed.

In addition, subsequent to the Board's May 2013 decision, the RO promulgated a May 2013 rating decision that, among other things, granted service connection for coronary artery disease and assigned a 60 percent rating effective February 7, 2013, also granted service connection for anxiety disorder and assigned a 30 percent rating effective June 25, 2010, and granted service connection for left lower extremity peripheral neuropathy as a complication of the diabetes and assigned a 10 percent rating effective June 24, 2010.  As a result of these actions, the Veteran has had a 100 percent combined schedular rating effectively since February 7, 2012.

In years past, if a Veteran received a 100 percent schedular rating for his service-connected disability, the issue of entitlement to a TDIU became moot since a Veteran could not have a 100 percent schedular rating while concurrently having a TDIU.  38 C.F.R. § 4.16(a); VAOGCPREC 6-99 (June 7, 1999), 64 Fed. Reg. 52375 (1999).  Other precedential decisions also discussed this interplay.  See, e.g., Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  Essentially, VAOGCPREC 6-99 held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).


According to a subsequent CAVC decision, however, although no additional disability compensation may be paid when a total schedular disability evaluation is already in effect, a separate award of a TDIU predicated on a single disability (perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  See Bradley v. Peake, 22 Vet. App. 280 (2008).  The Court reasoned that it might therefore benefit the Veteran to obtain or retain a TDIU even where a 100 percent schedular evaluation is already in effect.  Therefore, notwithstanding the 100 percent combined schedular rating as of February 7, 2012, the issue of entitlement to a TDIU remains in play.

Having said that, in a claim for a TDIU the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).").  

It is currently the Veteran Benefits Administration's (VBA's) policy that:

If the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  The responsibility for this decision rests solely with the rating activity.  VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities.

VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted) (emphasis added).  While Fast Letters are not binding on the Board, the information contained therein is consistent with case law, as discussed above.  Floore, 26 Vet. App. at 381.

Accordingly, this claim is again REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for additional VA examinations assessing the severity of his service-connected disabilities (coronary artery disease; bilateral hearing loss and tinnitus; diabetes mellitus with erectile dysfunction and diabetic retinopathy in both eyes; anxiety disorder; hypertension; left lower extremity peripheral neuropathy; shell fragment wounds of the left and right thighs and calves with retained foreign bodies; and scars of the left calf, right buttock, and right anterior neck).

The examiner must provide an assessment of the functional impact of each service-connected condition, including on activities of daily living and occupational tasks.  It is most essential the examiner provide explanatory rationale for each assessment, if necessary citing to specific evidence in the file supporting conclusions.  If an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond.  So merely saying he/she cannot respond will not suffice. 

2.  Then readjudicate this TDIU claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

